Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is a Final action on the merits in response to communications filed on 06/03/2022.
	
Claims 1, 10 and 19 have been amended. Claims 3, 12 and 21 have been cancelled. Claims 1, 2, 4-11, 13-20 and 22-26 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
In the Remarks Applicant argues, “In other words, the forecasting model is applying the skill prediction demand to current opportunities, which sometime after forming this prediction then become the historical opportunities used to train the/another multinomial-logit model. This effectively creates a feedback operation that iteratively enhances/adjusts the labor profile during each full-system iteration which thus inherently increases an accuracy in predictive output of the system.”
	Examiner respectfully disagrees.  There is no explicit disclosure in the Specification that supports Applicant’s argument regarding creating a feedback operation that iteratively enhances/adjusts the labor profile (e.g. re-training). Further, even if a multinomial-logit model was retrained this model would serve as an input for a forecasting model. As such it is not clear which model would actually be the improved model that would increase accuracy of a predictive output of the system.


Claim Rejections - 35 USC § 112

Claims 1, 2, 4-11, 13-20 and 22-26 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-11, 13-20 and 22-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “…and wherein an adjusted labor profile output of the forecast model is used during a next iteration of training the weighted multinomial-logit model with respect to the weighting of the historical opportunity features...”  The Specification discloses the training of a weighted multinomial-logit model (Spec see ¶0094) and that the forecast model prediction model may use a probability or percentage of wins of previously sold contracts in the pipeline to adjust the labor profile output, but does not indicate a continued iterative training of the weighted multinomial-logit model based on the adjusted labor profiles. There is also no explicit disclosure in the Specification of re-training any models. 
Claims 10 and 19 are rejected based on the same rationale. Claims 2, 4-9, 11.13-18, 20 and 22-26 are rejected based on their dependency on Claims 1, 10 and 19 respectively.		 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, 13-20 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving as input, …, a target description of a target skill associated with an enterprise;
receiving, from one or more data sources having information associated with one or more skills of one or more entities, descriptions of the one or more skills;
determining adjacency of skill similarity between one or more skills of one or more entities and the target skill by identifying a semantic similarity between the target description of the target skill and the descriptions of the one or more skills according to a neural network operation performed on the target description and the descriptions, wherein the neural network operation learns vector representations of text of the target description and the descriptions, and captures a semantic context of co-occurrence of words for the target description and the
descriptions to generate a cosine similarity between the vector representations; 
generating one or more similarity matrices of the skill similarity of the one or more skills and the target skill according to an output of the neural network operation performed on the target description of the target skill and the descriptions of the one or more skills;
the target description of the target skill and the descriptions of the one or more skills;
using the one or more similarity matrices to estimate fungibility between the one or more skills and the target skill, wherein fungibility is defined as a substitution of a skill with an alternative skill using a reduced amount of time for upskilling the one or more entities to perform the alternative skill as compared to an amount of time necessary to train a new entity to perform the alternative skill; 
using the adjacency of skill similarity to generate one or more skill clusters;
training a weighted multinomial-logit model using historical opportunity features on the one or more skill clusters, wherein the training includes weighting the historical opportunity features according to predefined criterion to generate a prediction of skill demand with respect to the fungibility of the target skill to the one or more skill clusters; 
applying a linear model between expected revenue and hours to obtain a total number of hours of each opportunity
generating a forecast model using the output of the weighted multinomial-logit model and the linear model as input…
forecasting the skill demand of the one or more skill clusters with confidence intervals…

The limitations under the broadest reasonable interpretation covers Certain Methods of Organizing Human Activity related to managing personal behavior, relationships or interactions between people, but for the recitation of generic computer component (e.g. a processor). For instance, determining adjacency of skill similarity, generating similarity matrices, determining clusters and forecasting involve analyzing and comparing skill sets of employees is related to managing personal behaviors involving teaching, following rules or instructions. The limitations are also related to Mathematical Concepts related to mathematical calculations such as neural network operations, estimating fungibility, utilizing multinomial-logit models and forecasting which all involve mathematical operations. Accordingly, the claim recites an abstract idea. 
Independent Claims 10 and 19 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to determining the adjacency of skill similarity using semantics. Claim 4 is directed to forecasting demand. Claim 5 is directed to combining the one or more similarity matrices into a single measure. Claim 6 is directed to filtering entities for upskilling, Claims 7 is directed to comparing fungible skills, Claim 8 is directed to encoding a skill acquisition sequence and Claim 9 is directed to predicting skill demand. Claims 11, 13-18, 20 and 22-26 substantially recite the subject matter of Claims 2 and 4-9. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a processor for receiving an input on a user interface, receiving from one or more data sources, determining adjacency of skill similarity of one or more skills of one or more entities; generating one or more similarity matrices of the skill similarity, using the one or more similarity matrices to estimate fungibility, using the adjacency of skill similarity to generate one or more skill clusters, training a weighted multinomial -logit model, applying a linear model, generating a forecast model and forecasting skill demand of the one or more skill clusters output on a display. Claim 10 recites one or more computers with executable instructions and a user interface and Claim 19 recites a computer program product comprising a non-transitory computer-readable storage medium, a processor and user interface for performing the limitations. These are generic computer components performing generic computer functions.
The steps of receiving as an input a description of a target skill and receiving from one or more data sources is data gathering activity and is considered conventional functionality. The steps of determining adjacency of skill similarity between one or more skills by identifying semantic similarity using a neural network operations are analyzing data using mathematical operations (e.g. neural network, a series of algorithms used to recognize underlying relationships in data). The step of generating one or more similarity matrices of the skill similarity of the one or more skills involves analyzing data and mathematical operations. The steps of using similarity matrices to estimate fungibility, using the adjacency of skill similarity to generate one or more skill clusters (e.g. data comparison) and forecasting the skill demand all involve analyzing data and mathematical operations. The steps of training of training a multinomial logit model and applying a linear model involve mathematical operations.  
 The processor and non-transitory storage media are recited at a high level of generality as performing generic computer functionality (e.g. analyzing and comparing data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor and non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception. Further, the Specification indicates that a general purpose computing system can be used to execute the claimed invention (see ¶0039). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Ha et al. (US 2017/0344554) disclose estimating expertise scores using machine learning to combine skill-endorsement , skill profile textual similarity to form an expertise matrix. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683